Citation Nr: 1518088	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetic retinopathy. 

3.  Entitlement to service connection for diabetic neuropathy of the right lower extremity.

4.  Entitlement to service connection for diabetic neuropathy of the left lower extremity.

5.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus.

6.  Entitlement to service connection for left foot disability, to include postoperative changes, claimed as arthritis of the left foot. 

7.  Entitlement to service connection for a right foot disability, to include end stage degenerative changes, claimed as arthritis of the right foot.

8.  Entitlement to service connection for a right knee disability, claimed as arthritis of the right knee.

9.  Entitlement to service connection for a neck disability, claimed as arthritis of the neck.

10.  Entitlement to service connection for a back disability, claimed as arthritis of the back.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or posttraumatic stress disorder (PTSD), claimed as depression.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, including in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The issue of service connection for bilateral hearing loss has been raised by the record in a February 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

In February 2013 the Veteran also submitted evidence which is new and material to his claim for diabetes mellitus and its associated complications.  The Veteran did not submit a waiver of AOJ consideration and specifically stated that the evidence "is of sufficient weight for the RO to reevaluate the case without it having to go through the normal appeals process."  Therefore, the issues of entitlement to service connection for diabetes mellitus, diabetic retinopathy, bilateral peripheral neuropathy of the lower extremities, and erectile dysfunction, along with the inextricably intertwined issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and/or PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  However, as the newly submitted evidence did not address the Veteran's claims for arthritis, those issues are discussed within the body of the decision below.


FINDINGS OF FACT

The Veteran's left foot, right foot, right knee, neck, and back disabilities were not present during service or for many years thereafter and are not otherwise etiologically related to service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 
2.  The criteria for service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A March 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran as to the claims under consideration.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, Social Security Administration disability records and other private treatment records have been obtained and considered. In his claim for benefits, the Veteran maintains that he was treated for arthritis within a year of separation from active duty at the Buffalo VA Medical Center (VAMC).  The Veteran's records were requested from the Buffalo VAMC for the period from August 1969 to December 1979.  The Buffalo VAMC responded that there were no treatment records on file for the Veteran during that period.  The Veteran has also noted treatment from the Webster Health Clinic in Webster, New York at some point during the 1970s.  However, the Veteran has not provided an address or telephone contact for the clinic despite multiple requests.  The Veteran has identified any additional other outstanding records that have not been obtained.  As such, VA has fulfilled its duty to assist the Veteran in obtaining treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, the Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

III.  Analysis

VA treatment records show the Veteran has been diagnosed with degenerative joint disease of the thoracic spine since 1995; calcified posterior and plantar calcaneal spurs of the left foot since 1995; degenerative joint disease of the right knee since 2005; degenerative changes of the right first metatarsophalangeal joint since 2008, and cervical stenosis and spondylosis since 2008.  The Veteran contends that these conditions are due to service.

The Veteran has not identified, and service records do not contain, any complaints, diagnoses, or treatment for any foot, back, knee, or neck injury or disease during service.  The Veteran's self-report of medical history at separation denies any foot, back, or joint trouble as well as any arthritis, and no such conditions were noted at the Veteran's separation examination.  The Veteran maintains in his claim for benefits that he was treated for unspecified arthritis by the Buffalo VAMC within a year of separation.  However, as noted above, the Buffalo VAMC has reported having no record of the Veteran seeking service there between 1969 and 1979.  By contrast, in his claim for benefits the Veteran also listed the dates that the disabilities at issue began, and none of the stated onset dates occurred prior to 2000.  As there is no medical or lay evidence showing in-service injuries or diseases, the Board does not find that a VA examination on the matters is warranted.

As there is no indication from the Veteran that any specific condition manifested during service or within a year of separation, or has been chronic and continuous since service, and the record does not show treatment for any arthritic condition or any neck, back, foot, or knee injury or disease prior to 1995, nearly 26 years following separation, the preponderance of the evidence is against a finding that the Veteran's current neck, back, feet, and knee conditions are related to service.  Accordingly, service connection for a neck disability, a back disability, a right knee disability, a right foot disability, and a left foot disability are denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left foot disability is denied.

Service connection for a right foot disability is denied.

Service connection for a right knee disability is denied.

Service connection for a neck disability is denied.

Service connection for a back disability is denied.


REMAND

As noted in the introduction, the Veteran has provided new evidence concerning his possible exposure to Agent Orange or other tactical herbicides during service, including statements from other service members, historical records of unit activities, maps of the Korean peninsula, and internet articles.  The Veteran also requested that this evidence be reviewed by the RO prior to the issues being adjudicated by the Board.  Therefore, issues of service connection for diabetes mellitus as a result of exposure to herbicides as well as service connection for diabetic retinopathy, diabetic neuropathy of the lower extremities, erectile dysfunction, an acquired psychiatric disorder, and entitlement to TDIU are remanded so that the Veteran's newly submitted evidence may be considered.

Additionally, the Veteran should be provided with notice specific to claims for service connection based on exposure to herbicides in accordance with the Veteran's Claims Assistance Act. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Also, as the Veteran's VA examination for an acquired psychiatric disability is now 5 years old and could not resolve the issue of a nexus between the Veteran's PTSD or depression and service without resort to mere speculation, a new examination should be undertaken in order to determine the Veteran's current psychiatric condition and the relationship between any identified disability and service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Finally, the most recent VA treatment records of record are dated November 2012.  Any VA treatment records created since that time should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his specific duties and activities that would have brought him into contact with Agent Orange or the Korean DMZ.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Provide the Veteran appropriate notice of the requirements for substantiating a claim for service connection due to exposure to herbicides. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to assess the Veteran's current mental health and to determine whether it is at least as likely as not that any of the Veteran's current or previously diagnosed psychiatric conditions, to include PTSD and depression, are related to or had their onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


